IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-41283
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RUDOLPH RODRIGUEZ,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:96-CR-92-1
                       - - - - - - - - - -
                              October 18, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rudolph Rodriguez appeals his conviction and sentence

following a guilty plea for conspiracy to possess and possession

with intent to distribute marijuana in violation of 21 U.S.C.

§§ 841, 846.   Rodriguez argues that the district court failed to

comply with Fed. R. Crim. P. 11 because the district court

(1) failed to specifically inquire whether his guilty plea was

the result of any threats; (2) failed to specifically advise him

that he had the right to persist in a plea of not guilty; and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-41283
                               -2-

(3) failed to advise him that he faced a three-year term of

supervised release.

     Rodriguez waived the right to appeal any error involving the

substance, procedure, or form of the conviction.   See United

States v. Packer, 70 F.3d 357, 359 (5th Cir. 1995).   Furthermore,

the district court determined that Rodriguez knowingly and

voluntarily waived his right to appeal.   See United States v.

Melancon, 972 F.2d 566, 567 (5th Cir. 1992).   Accordingly, the

district court’s judgment is AFFIRMED.